Title: From George Washington to John Hancock, 12 August 1776
From: Washington, George
To: Hancock, John



Sir
New York Augt the 12th 1776

I have been duly honoured with your favors of the 8 & 10th Instts with their several Inclosures.
I shall pay attention to the Resolution respecting Lieutt Josiah, and attempt to releive him from his rigorous Usage. Your Letters to such of the Gentn as were here, have been delivered—the rest will be sent by the first Opportunity.
Since my last of the 8 & 9th the Enemy have made no movements of consequence—they remain nearly in the same state, nor have we any further Intelligence of their designs. they have not been yet Joined by the Remainder of the Fleet with the Hessian Troops.
Colo. Smallwood and his Batallion got in on Friday, & Colo. Miles is also here with Two Batallions more of pensylvania Riflemen.
The Convention of this State have been exerting themselves to call forth a portion of their Militia to an Encampment forming above Kings bridge to remain in service for the space of One Month after their arrival there, and also half of those in King & Queens Counties to reinforce the Troops on Long Island till the 1st of September unless sooner discharged. Genl Morris too is to take post with his Brigade on the Sound and Hudsons River for Ten days, to annoy the Enemy in case they attempt to Land, and Others of their Militia are directed to be in readiness in case their aid should be required—Upon the whole from the Information I have from the Convention, the Militia ordered, are now in motion or will be in a little time and will amount to about three Thousand or more. From Connecticut I am not certain what Succours are coming—By One or two Gentn who have come from thence, I am told some of the Militia were assembling, and from the Intelligence they had would March this Week.
By a Letter from Govr Trumbull of the 5th I am advised that the Troops from that State destined for the Northern Army, had

Marched for Skeenesborough. Genl Ward too by a Letter of the 4th Informs me, that the Two Regiments would march from Boston last Week having been cleansed and generally recoverd from the Small pox. I have also countermanded my orders to Colo. Elmore and directed him to J⟨oin⟩ the Northern Army, having heard after my orders to Connecticut for his marching hither, that he and most of his Regiment were at Albany or within Its Vicinity. Genl Ward mentions that the Council of the Massachusets State will have in, from Two to three Thousand of their Militia to defend their Lines and different posts in lieu of the Regiments ordered from thence agreable to the Resolution of Congress.
The Inclosed Copy of a Resolve of this State passed the 10th Instt will discover the apprehension they are under of the defection of the Inhabitants of Kings County from the Common Cause, and of the measures they have taken there upon. I have directed Genl Greene to give the Committee such Assistance as he can & they may require in the execution of their commission—though at the same time I wish the Information the Convention have received upon the Subject may prove groundless.
I would beg leave to mention to Congress that in a Letter I received from Genl Lee, he mentions the valuable consequences that would result from a Number of Cavalry being employed in the Southern department. Without them, to use his own expressions, he can Answer for Nothing—with One thousand he would ensure the Safety of those States. I should have done myself the Honor of submitting this matter to Congress before at his particular request, had It not escaped my mind. From his acquaintance with that Country—the nature of the Grounds I doubt not he has weighed the matter well; and presume he has fully represented the advantages that would arise from the establishment of such a Corps. All I mean is, in compliance with his requisition to mention the matter, that such consideration may be had upon It, If not already determined, that It may be deserving of.
I have transmitted a Genl Return whereby Congress will perceive the whole of our Strength except the Two Battallions under Colo. Miles, which coming since It was made out are not Included.

I have Inclosed a Letter Just come to hand from Martinique—Congress will please to consider of the purport, favouring me with their Answer and a Return of the Letter.
This Moment (10 OClock) Report is made by Genl Greene that a Man of War came in yesterday, and that Sixty Sail of Ships are now standing in—No doubt they are a further part of the Hessian Fleet. I have the Honor to be with all possible respect Yr Most Obedt Servt

Go: Washington

